USCA11 Case: 21-14254    Document: 31-1     Date Filed: 12/28/2022   Page: 1 of 8




                                                  [DO NOT PUBLISH]
                                   In the
                United States Court of Appeals
                        For the Eleventh Circuit

                          ____________________

                                No. 21-14254
                          Non-Argument Calendar
                          ____________________

       UNITED STATES OF AMERICA,
                                                      Plaintiff-Appellee,
       versus
       DAREN BERNARD RAZZ, III,


                                                  Defendant-Appellant.


                          ____________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                   D.C. Docket No. 9:20-cr-80082-RAR-1
                          ____________________
USCA11 Case: 21-14254      Document: 31-1      Date Filed: 12/28/2022     Page: 2 of 8




       2                       Opinion of the Court                 21-14254


       Before LAGOA, BRASHER, and MARCUS, Circuit Judges.
       PER CURIAM:
              Daren Bernard Razz, III, appeals his convictions and sen-
       tences for two counts of Hobbs Act robbery and one count of car-
       rying a firearm during a crime of violence. On appeal, Razz argues
       that the government violated his statutory and constitutional rights
       to a speedy trial. In response, the government moves for summary
       affirmance and to stay the briefing schedule, arguing that Razz does
       not contest the district court’s jurisdiction and he entered into an
       unconditional plea agreement, and, thus, we should not consider
       his Speedy Trial Act arguments. After careful review, we grant the
       government’s motion for summary affirmance and deny the mo-
       tion to stay the briefing schedule.
                                         I.
               The relevant background is this. Following the govern-
       ment’s filing of a criminal complaint in August 2020, the grand jury
       formally charged Razz in December 2020, with one count of con-
       spiracy to commit Hobbs Act robbery, 18 U.S.C. § 1951(a) (“Count
       1”); seven counts of Hobbs Act robbery, id. §§ 2, 1951(a) (“Counts
       2–8”); two counts of attempted Hobbs Act robbery, id. §§ 2,
       1951(a), (“Counts 9–10); nine counts of possession of a firearm in
       furtherance of a crime of violence, id. §§ 2, 924(c)(1)(A), (“Counts
       11–19”); and one count of being a felon in possession of a firearm,
       id. §§ 2, 922(g)(1) (“Count 20”). Razz initially pled not guilty to the
USCA11 Case: 21-14254         Document: 31-1        Date Filed: 12/28/2022         Page: 3 of 8




       21-14254                   Opinion of the Court                               3

       charges and later moved to dismiss the indictment for speedy trial
       violations under, inter alia, the Speedy Trial Act. 1 The district
       court denied the motion.
              Shortly thereafter, Razz agreed to plead guilty to three
       counts of conviction pursuant to a written agreement. The district
       court conducted a change of plea hearing, accepted Razz’s plea,
       found him guilty of Counts 7, 8, and 19, and ultimately dismissed
       the remaining counts. The district court then sentenced Razz to a
       total of 163 months’ imprisonment, followed by 3 years of super-
       vised release.
               This timely appeal follows.
                                             II.
              Summary disposition is appropriate where, among other
       things, “the position of one of the parties is clearly right as a matter
       of law so that there can be no substantial question as to the out-
       come of the case . . . .” Groendyke Transp., Inc. v. Davis, 406 F.2d
       1158, 1162 (5th Cir. 1969). 2 A motion for summary affirmance or
       summary reversal shall postpone the due date for the filing of any
       remaining brief until we rule on the motion. 11th Cir. R. 31-1(c).



       1 The Speedy Trial Act of 1974, 18 U.S.C. §§ 3161–74 (“Speedy Trial Act”).
       2 In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc),
       we adopted as binding precedent all Fifth Circuit decisions issued before Oc-
       tober 1, 1981.
USCA11 Case: 21-14254     Document: 31-1      Date Filed: 12/28/2022    Page: 4 of 8




       4                      Opinion of the Court                21-14254

               When appropriate, we review the denial of a motion to dis-
       miss an indictment for a violation of the Speedy Trial Act for abuse
       of discretion. United States v. Carter, 603 F.2d 1204, 1207 (5th Cir.
       1979). We will consider whether a defendant’s constitutional right
       to a speedy trial had been violated as a mixed question of law and
       fact, reviewing questions of law de novo and questions of fact un-
       der the clearly erroneous standard. United States v. Clark, 83 F.3d
       1350, 1352 (11th Cir. 1996). We review the denial of a motion to
       dismiss an indictment on non-constitutional grounds for abuse of
       discretion. United States v. Pielago, 135 F.3d 703, 707 (11th Cir.
       1993). Arguments not raised in an initial brief are abandoned, how-
       ever. Sapuppo v. Allstate Floridian Ins., Co., 739 F.3d 678, 680
       (11th Cir. 2014).
              Generally, a voluntary, unconditional guilty plea waives all
       nonjurisdictional defects in the proceedings. United States v. Patti,
       337 F.3d 1317, 1320 (11th Cir. 2003). A speedy trial claim is a non-
       jurisdictional challenge. United States v. Pierre, 120 F.3d 1153,
       1155 (11th Cir. 1997). If a defendant wishes to preserve a nonjuris-
       dictional ground for appeal, such as a speedy trial claim, he has to
       enter a conditional guilty plea in accordance with Fed. R. Crim. P.
       11(a)(2). Id. A conditional guilty plea needs to be consented to by
       the district court and the government. Id.
             Under Rule 11, before a court can accept a guilty plea, it
       must inform the defendant of his rights should he plead not guilty,
       the nature of the charges against him, the potential penalties, and
       the court’s obligation to calculate his advisory guideline range. See
USCA11 Case: 21-14254      Document: 31-1      Date Filed: 12/28/2022     Page: 5 of 8




       21-14254                Opinion of the Court                         5

       Fed. R. Crim. P. 11(b)(1)(B)–(E), (G)–(M). The court must also ex-
       plain that a guilty plea waives the defendant’s trial rights and en-
       sure that the plea is entered voluntarily and is supported by a suffi-
       cient factual basis. See Fed. R. Crim. P. 11(b)(1)(F), (b)(2)–(3). Fur-
       ther, the court must explain that the defendant can be prosecuted
       for perjury for testifying falsely under oath. See Fed. R. Crim. P.
       11(b)(1)(A).
               In evaluating whether a Rule 11 error substantially has af-
       fected a defendant’s rights, we have examined Rule 11’s three “core
       principles,” which are ensuring that: (1) the guilty plea is free of
       coercion; (2) the defendant understands the nature of the charges
       against him; and (3) the defendant understands the direct conse-
       quences of the guilty plea. United States v. Presendieu, 880 F.3d
       1228, 1238 (11th Cir. 2018). As for the first core principle, Rule
       11(b)(2) elaborates that the court must ensure that the plea did not
       result from force, threats, or promises not included in the plea
       agreement. Fed. R. Crim. P. 11(b)(2). Whether the court has com-
       plied with the second core principle depends on a variety of factors,
       including the complexity of the offense and the defendant’s intelli-
       gence and sophistication. Presendieu, 880 F.3d at 1238–39. To
       comply with the third core principle, the district court must inform
       the defendant of the rights that he gives up by pleading guilty, the
       court’s authority to impose certain punishments, and the possibil-
       ity of a perjury prosecution for false statements during the plea col-
       loquy. United States v. Moriarty, 429 F.3d 1012, 1019 (11th Cir.
       2005); see also Fed. R. Crim. P. 11(b)(1).
USCA11 Case: 21-14254       Document: 31-1       Date Filed: 12/28/2022      Page: 6 of 8




       6                        Opinion of the Court                   21-14254

               Ultimately, to show that an unpreserved Rule 11 error af-
       fects substantial rights, a defendant “must show a reasonable prob-
       ability that, but for the error, he would not have entered the plea.”
       United States v. Dominguez Benitez, 542 U.S. 74, 83 (2004); see also
       United States v. Rodriguez, 398 F.3d 1291, 1299 (11th Cir. 2005)
       (explaining that the Dominguez Benitez requirement is a way to
       show the third prong of the plain error test). We’ve indicated that,
       for Rule 11 error to substantially prejudice a defendant’s rights, it
       must be tantamount to the district court’s “total or almost total
       failure to address a Rule 11 core concern,” as distinct from a situa-
       tion in which the court “adequately addressed the three core con-
       cerns but slipped up and failed to cover explicitly one item in the
       Rule 11 list.” United States v. Monroe, 353 F.3d 1346, 1355 (11th
       Cir. 2003) (quotations omitted). If an error committed during a
       plea colloquy does not affect one of Rule 11’s core principles, and
       it is clear that the defendant understands the plea and its conse-
       quences, any error is harmless. United States v. Jones, 143 F.3d
       1417, 1420 (11th Cir. 1998).
                                          III.
              We grant the government’s motion for summary affir-
       mance. As an initial matter, Razz does not expressly challenge the
       validity of his guilty plea on appeal, so he arguably has abandoned
       any argument in that respect. Sapuppo, 739 F.3d at 680. However,
       even if his challenge is implicitly preserved, it still fails. As the rec-
       ord reflects, the district court complied with the first core principle
       of Rule 11 by confirming that Razz’s guilty plea was free from
USCA11 Case: 21-14254      Document: 31-1     Date Filed: 12/28/2022     Page: 7 of 8




       21-14254               Opinion of the Court                         7

       coercion. Presendieu, 880 F.3d at 1238. Specifically, Razz agreed
       that his plea had not been induced by any threats or promises, that
       he was satisfied with his trial counsel’s representation, and that he
       had committed the acts stated in the factual basis for the plea. Thus,
       there was no indication of coercion in the record.
              Moreover, the district court confirmed that Razz under-
       stood the nature of the charges against him. Id. He confirmed that
       he could read and write and had read and understood the charges
       against him. He also confirmed that he was not under the influence
       of any drugs or medication and did not suffer from mental illness.
       The district court explained to him the charges in the indictment
       and the elements thereof, and he confirmed that he understood
       them. Further, the factual basis the government recited was accu-
       rate. Therefore, the colloquy demonstrated that Razz understood
       the nature of the charges against him.
               The district court also confirmed that Razz understood the
       consequences of his guilty plea. Id. He admitted that he under-
       stood the punishments he could face. The district court informed
       him of the collateral consequences of a felony conviction, the pos-
       sibility of restitution, and that any statements he made during the
       colloquy could be used against him in a future prosecution for per-
       jury or making a false statement. The district court added that: (i)
       he had the right to plead not guilty and (ii) the right to a trial by
       jury, (iii) the government would have to prove his guilt beyond a
       reasonable doubt, (iv) he had the right to counsel at trial, (v) he
       could cross-examine witnesses and call his own witnesses, (vi) he
USCA11 Case: 21-14254       Document: 31-1       Date Filed: 12/28/2022       Page: 8 of 8




       8                        Opinion of the Court                    21-14254

       could testify or not testify at trial, and (vii) if he chose not to testify
       that choice could not be used against him. Further, even if the dis-
       trict court had omitted things in its colloquy, he would not be able
       to show that but for that error, he would not have pled guilty.
       Dominguez Benitez, 542 U.S. at 83; see Monroe, 353 F.3d at 1355.
       On this record, Razz’s plea was knowing, voluntary, and valid.
              Because Razz entered a valid guilty plea, he waived all non-
       jurisdictional arguments on appeal. Patti, 337 F.3d at 1320. As
       we’ve said, a speedy trial challenge is a nonjurisdictional argument.
       Pierre, 120 F.3d at 1155. Nor is there any evidence in the record
       showing his plea agreement was a conditional plea. See id. Thus,
       Razz waived his speedy trial arguments, and we affirm based on
       that waiver.
              Accordingly, because the government’s position is clearly
       correct as a matter of law, we GRANT the government’s motion
       for summary affirmance and DENY its motion to stay the briefing
       schedule as moot per 11th Cir. R. 31-1(c). Groendyke Transp., Inc.,
       406 F.2d at 1162.